Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on 02/02/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (https://web.archive.org/web/20190111061819/https://contractorscustomers.com/. January 2019 screenshots of ContractorCustomers.com (herein after known as “ContractorCustomers”)
	

Regarding Claim 1,


a hardware processor configured to obtain client rating information from a second service provider, the client rating information being based on actual experience between the second service provider and the one or more clients for which the rating is made (pgs. 4-6. teaches “search for customers” and “read reviews on past clients” wherein the client rating experience is based on an actual experience between the second service provider and the clients (e.g. “we were not paid in a timely fashion”)); and a memory device in communication with the hardware processor and configured to store the client rating information for later retrieval by the hardware processor, wherein the hardware processor is further configured to authenticate the first service provider based on credentials provided by the first service provider and, if the hardware processor determines that the credentials are valid, permit access by the first service provider to the client rating information (pg. 3 teaches login with username and credentials)(pg. 9 teaches join today and get access to all reviews).

Regarding Claim 2,

ContractorCustomers teaches the system of Claim 1, wherein the hardware processor obtains the client rating information from the second service provider over a communications network that comprises a wired and/or wireless network (Contractorcustomers.com is accessed via the internet that comprises wired or wireless network).

Regarding Claim 3,

ContractorCustomers teaches the system of Claim 1, wherein the hardware processor is further configured to determine if the first service provider is different from the second service provider and, if the first and second service providers are different, conceal identity of the second service provider from the first service provider when accessing the client rating information (pg. 1, personal information (never shared with other subscribers)).


Regarding Claim 5,

ContractorCustomers teaches the system of Claim 1, wherein the hardware processor is configured to obtain the client rating information from a plurality of service providers, including the second service provider, about the one or more clients, and coordinate organizing in the memory device the obtained client rating information as a function of each client, and generate for each client of the plurality of clients a collective client rating based on the client rating information obtained from the plurality of service providers (pgs. 4-5, teaches multiple reviews for Jon Doe, the collective rating based upon a plurality of service providers)

Regarding Claim 6,

ContractorCustomers teaches the system of Claim 1, wherein the hardware processor is configured to control storage of and access to the client rating information in the memory device over a wired and/or wireless network (pgs. 4-5 teaches storage and access of client rating information)

Regarding Claim 7,

ContractorCustomers teaches the system of Claim 1, wherein the memory device comprises a first data storage device for storing information about the first and second service providers and a second data storage device for storing information about the one or more clients for which the rating information is made (pgs. 1-2 teaches storing service provider data via sign up and registration)(pgs. 4-5 teaches storage for client ratings).

Regarding Claim 10,

ContractorCustomers teaches the system of Claim 1, wherein the hardware processor comprises a web server configured to interact with the first and second service providers via a web or dedicated application installed in a communications device accessible by the first and second service providers, respectively (pg. 1 teaches a website).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ContractorCustomers



Regarding Claim 4,

ContractorCustomers teaches the system of Claim 1 While ContractorCustomers teaches writing reviews (pg. 8, “enter reviews”) but does not explicitly teach wherein the hardware processor is further configured to determine if the first service provider is the same as the second service provider and, if the first and second service providers are the same, permit the first service provider to edit or delete the client rating information.
The Examiner takes Official Notice that it is common for those who write reviews to have the ability to edit or delete the reviews (i.e. client rating information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify ContractorCustomers ability to write reviews with the ability to edit and delete reviews and the results would be predictable

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ContractorCustomers in view of Parekh (US 2018/0293594)


Regarding Claims 8-9,

ContractorCustomers teaches the system of Claim 1, but does not explicitly teach wherein the hardware processor is configured to process transactions associated with services provided by the first and second service providers.
Parekh (US 2018/0293594) teaches hardware processor is configured to process transactions associated with services provided by the first and second service providers (Figure 8, 810, 815, merchant inputs customer rating)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify ContractorCustomers with the transactions of Parekh
The motivation is to consolidate customer rating for a customer (Paragraph [0002])

Regarding Claim 9,

 ContractorCustomers and Parekh teaches the system of Claim 8. Parekh teaches wherein the hardware processor is configured to prompt the second service provider to provide client rating information about the one or more clients after the conclusion of the services to the one or more clients (Fig. 8, teaches prompting a provider to provide client rating information after customer purchase)

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439